 Case 2:19-cv-01074-KM-MAH Document 1 Filed 01/25/19 Page 1 of 5 PageID: 1



LAW OFFICES OF NICHOLAS J. PALMA, ESQ., P.C.
Valerie Palma DeLuisi, Esq.
1425 Broad Street, Second Floor
Clifton, New Jersey 07013
Phone: 973-471-1121
Facsimile: 973-472-0032
VPD@PalmaLawFirm.com
Attorney for Plaintiff Richard McBride

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 RICHARD MCBRIDE,
               Plaintiff,                                               Civil Action No.:

                          v.

 COUNTY OF ESSEX,                                              COMPLAINT& JURY DEMAND
                Defendant.


       PLAINTIFF RICHARD MCBRIDE, by and through his undersigned counsel, Valerie

Palma DeLuisi, Esq. of the Law Offices of Nicholas J. Palma, Esq., P.C., by way of Complaint

against the County of Essex, does hereby state as follows:

                                            PARTIES

       1.      Plaintiff Richard McBride, residing at 216 Highland Avenue, in the Township of

River Vale, County of Bergen, State of New Jersey, at all relevant times herein, was employed

by Defendant County of Essex as a Captain of the Essex County Sheriff’s Department.

       2.      Defendant County of Essex is a governmental entity organized under the laws of

the State of New Jersey, with its principal offices located at the Hall of Records, 465 Dr. Martin

Luther King, Jr. Blvd., in the City of Newark, County of Essex, State of New Jersey.

                                        JURISDICTION

       3.      United States District Court for the District of New Jersey has original subject

matter jurisdiction over this matter, pursuant to 28 U.S.C. § 1331.
  Case 2:19-cv-01074-KM-MAH Document 1 Filed 01/25/19 Page 2 of 5 PageID: 2



        4.      United States District Court for the District of New Jersey has supplemental

jurisdiction over New Jersey State Law claims that form part of within case and controversy,

pursuant to 28 U.S.C. § 1367.

                                               VENUE

        5.      Venue is properly vested in the United States District Court for the District of

New Jersey, pursuant to 28 U.S.C. § 1391, as Plaintiff Richard McBride and Defendant County

of Essex reside or are headquartered in the State of New Jersey, and the claims herein arose

within the jurisdictional limits of the United States District Court for the District of New Jersey.



                                   FACTUAL BACKGROUND

        6.      For the statutorily relevant time period, Plaintiff was employed by Defendant

County of Essex. For all times relevant to the within litigation, Plaintiff was employed at the

rank of Captain of the Essex County Sheriff’s Department.

        7.      For the statutorily relevant time period, Plaintiff performed work for Defendant,

for which he was not paid. This work consisted of time spent “on call”, as well as time spent

working in excess of 40 hours per week.

        8.      As a result of the defendant’s actions, Plaintiff has suffered and continues to

suffer severe and substantial monetary damages.



                                           COUNT ONE
                                        (Violation of FLSA)


        9.      Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

of this Complaint, as if set forth herein at length.
  Case 2:19-cv-01074-KM-MAH Document 1 Filed 01/25/19 Page 3 of 5 PageID: 3



       10.     Defendant County of Essex is an employer, as defined by the FLSA, in

accordance with 29 U.S.C. § 203, and as a public agency within the meaning of 29 U.S.C. § 203.

       11.     At all times relevant herein, Plaintiff is and was entitled to all rights, benefits and

protections afforded by the FLSA.

       12.     At all times relevant herein, Defendant was and is fully aware of the provisions

and requirements of the FLSA.

       13.     During the applicable statutory period, Plaintiff performed work for which he was

not compensated in accordance with the FLSA. Particularly, Plaintiff worked in excess of the

statutory maximum number of hours provided for in the FLSA without receiving compensation

for such excess hours at a rate of one and one-half times the regular hourly rate of compensation.

       14.     In addition, during the applicable statutory period, Plaintiff performed “on call”

duties by order of the defendant, for which he was entitled to compensation but was not paid.

       15.     Because Defendant is and at all times relevant herein was aware that Plaintiff is

entitled to the aforementioned compensation, the failure by Defendant to compensate such

overtime and “on call” time is a knowing, willful and/or reckless violation of the FLSA, which

extends the applicable time for which Defendant is liable to Plaintiff, from two (2) years to three

(3) years.

       16.     Defendant is liable to Plaintiff for unpaid overtime compensation, unpaid “on

call” time compensation, liquidated damages in an equal amount to compensation, for reasonable

attorney’s fees and for costs of this action.

       WHEREFORE, Plaintiff Richard McBride hereby demands judgment against Defendant

for violations of the Fair Labor Standards Act and for:
  Case 2:19-cv-01074-KM-MAH Document 1 Filed 01/25/19 Page 4 of 5 PageID: 4



          i.   Judgment declaring that Defendant has willfully, recklessly and knowingly

               violated its statutory and legal obligations and deprived Plaintiff of the rights,

               protections and entitlements under Federal Law, as alleged herein;

         ii.   An Order for a complete and accurate accounting of all compensation which

               Defendant has denied Plaintiff;

        iii.   Monetary Damages for unpaid overtime and “on call” time compensation,

               liquidated damages in an equal amount to unpaid compensation, prejudgment and

               post-judgment interest, reasonable attorney’s fees and costs of this action; and

        iv.    Such other relief as this Honorable Court deems equitable and just.



                                     DUTY TO PRESERVE

       All applicable employment, training, payroll, telephone, email and/or other records

pertaining to the within litigation are in the exclusive possession, custody and control of

Defendant. Defendant is hereby notified of the duty imposed by 29 U.S.C. § 211(c) to maintain

and preserve employment, training, payroll, telephone, email and/or other records with respect to

the within Plaintiff, so that the sum of Defendants’ liability may be ascertained.



                            DESIGNATION OF TRIAL COUNSEL

       VALERIE PALMA DELUISI, ESQ. is hereby designated as trial counsel for Plaintiff

Richard McBride.

                                         TRIAL BY JURY

       Plaintiff hereby requests trial by jury as to all matters so triable.
  Case 2:19-cv-01074-KM-MAH Document 1 Filed 01/25/19 Page 5 of 5 PageID: 5



                                        CERTIFICATION

       The undersigned attorney for Plaintiff Richard McBride hereby certifies that to the best

of her knowledge, information and belief, the matter is controversy is not the subject of any other

action and/or arbitration proceeding, nor is any other action or arbitration proceeding

contemplated at this time. However, there are other pending lawsuits against this defendant,

relating to violations of the FLSA. These lawsuits include PBA Local 183, et al. v. County of

Essex, Civil Action No.: 2:17-cv-06962, Fortunato v. County of Essex, Civil Action No.: 2:17-

cv-06830, D’Alessio v. County of Essex, Civil Action No.: 2:18-cv-10731 and Rambaran v.

County of Essex, Civil Action No.: 2:18-cv-15649. The within plaintiff is not seeking to have

his case joined with the aforementioned lawsuits.

       The undersigned further certifies that to the best of her knowledge, information and

belief, no other party should be joined in the within action at this time.



                                     Respectfully Submitted,
                                     LAW OFFICES OF NICHOLAS J. PALMA, ESQ., P.C.,
                                     Attorneys for Plaintiff Richard McBride


Dated: January 25, 2019              By: /s/Valerie Palma DeLuisi
                                            Valerie Palma DeLuisi, Esq.
